Citation Nr: 1643530	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected right knee degenerative joint disease status post-surgery with residual pain and scar, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for service-connected left knee degenerative joint disease, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for service-connected bilateral pes planus with plantar fasciitis with heel spurs, currently evaluated as 10 percent disabling.  

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a left-sided stroke.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Air Force from November 1974 until December 1994.  This case comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and the VA Appeals Management Center in Washington, DC.  Jurisdiction resides with the RO in Winston-Salem, NC.  

The Veteran presented testimony at July 2016 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the electronic claims folder.  

At the July 2016 hearing, the Veteran reported that he was no longer able to work due to his bilateral knee disorders.  A claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains documents that are duplicative of those in VBMS, or not relevant to the issues on appeal.  

The issues of entitlement to increased evaluations for right and left knee disorders and stroke residuals, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected bilateral pes planus with plantar fasciitis and heel spurs is characterized by extreme tenderness of the plantar surfaces, marked pronation of the bilateral feet that was not improved by orthopedic shoes or appliances.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent evaluation for bilateral pes planus with plantar fasciitis and heel spurs are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, DC 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In this case, VA's duty to notify was satisfied by letter dated April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein except for Social Security Administration (SSA) records.  The Board finds that these records need not be obtained as the Veteran states he was awarded SSA benefits based on his knees and the highest schedular evaluation is assigned herein; accordingly, there is no prejudice to the Veteran in proceeding.  The Veteran was also afforded a VA examination in April 2010.  The Board finds that the VA examination in this case is not adequate, but as the highest scheduler evaluation is assigned herein, there is no prejudice to the Veteran in proceeding to adjudicate this claim.  Moreover, there is sufficient evidence of record to allow the Board to make an informed adjudication, to include a disability benefits questionnaire (DBQ) submitted by the Veteran in August 2016.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined by his private treatment provider who completed the 2016 disability benefits questionnaires.  38 C.F.R. § 3.327(a) (2015).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, and any deficiencies are harmless.  

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before a Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal and the hearing focused on the elements necessary to substantiate the claims.  Additionally, additional evidence was subsequently submitted by the Veteran that relates to the identified deficiencies in the record.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claim. 

Increased Evaluations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). In this case, as demonstrated below, certain staged evaluations are warranted based on the evidence.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim  was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509. 

The Board is also required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015).

As explained in more detail below, the Veteran has additional diagnoses pertaining to the bilateral feet for which he is not service-connected.  The Board finds, however, that the manifestations of the Veteran's service-connected bilateral pes planus with plantar fasciitis and heel spurs cannot be separated from the manifestations of the non-service-connected conditions based on the medical evidence of record; thus, all manifestations must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998)

The Veteran's bilateral pes planus is rated under 38 C.F.R. 4.71a, Diagnostic Code (DC) 5276 (2015).  That DC provides for a noncompensable rating for mild flatfoot symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate flatfoot, characterized by weight bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation or use of feet.  A 30 percent evaluation is warranted for severe flatfoot, characterized by objective evidence of marked deformity (pronation, abduction), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A maximum 50 percent evaluation is warranted for pronounced flatfoot, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

The Veteran's service treatment records document ongoing treatment for bilateral pes planus with chronic plantar fasciitis.  See e.g. July 1994 Podiatry Consultation.  

November 2008 treatment records from the Veteran's private podiatrist note that the Veteran had bilateral foot pain treated with over the counter insoles.  Upon examination, there was pain upon palpation in the bilateral heels at the medial tubercle and central plantar aspect, and bilateral pes planovalgus deformity.  Veteran was assessed as having bilateral plantar fasciitis, and given corticosteroid injections.  

At a December 2008 podiatry appointment, the Veteran reported increased pain in the metacarpophalangeal joint areas of the bilateral feet.  Upon examination, bilateral pes plantar valgus deformity was noted, and there was pain upon palpation of diffuse areas of metacarpophalangeal joint.  The Veteran was assessed as having resolving bilateral plantar fasciitis, and bilateral metatarsalgia.  The Veteran was cast for custom orthotics.

In a March 2010 private podiatry record, it was reported there was pain upon palpation of the bilateral heels and second and third metacarpophalangeal joints.  The Veteran reported ongoing bilateral foot pain, and that he was unsure whether his custom orthotics helped.  MRI findings dated that month showed mild to moderately severe plantar fasciitis without tear, moderately severe flexor and peroneal tenosynovitis without tear, and sinus tarsi syndrome.  

At an April 2010 VA examination, the Veteran reported constant pain in the heels and arches of the bottom of both feet.  He also reported stiffness, and that he was treated with orthotics.  Range of motion testing for the right and left feet showed dorsiflexion to 20 degrees and plantar flexion to 45 degrees bilaterally.  The examiner indicated that repetitive range of motion testing was possible without additional degree of limitation.  Upon examination of the bilateral feet, there was no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  There was no tenderness to palpation of the plantar surface of either foot.  Weight bearing alignment of the Achilles tendon was normal bilaterally.  The examiner stated that there was no pes planus, no pes cavus, no hammer toes, no hallux valgus, and no hallux rigidus.  The examiner further stated that the Veteran required no shoe support.  X-rays were significant for bilateral small plantar heel spurs.  The examiner diagnosed bilateral plantar fasciitis with heel spurs, and stated that there was no pes planus by visual exam or by x-ray.  The examiner then reported that the heel spurs were consistent with chronic plantar fasciitis.

In September 2010, the Veteran again presented to his podiatrist with complaints of severe pain in the bilateral calcaneus, plantar third metacarpophalangeal joint, and left ankle.  Upon examination there was bilateral foot edema; and severe pain upon palpation of the bilateral calcaneus, the medial and lateral aspect of the left ankle, and the plantar third metacarpophalangeal joint.  The Veteran was assessed as having severe plantar fasciitis without tear, capsulitis likely to the left third metacarpophalangeal joint, and left ankle pain.

In his June 2011 notice of disagreement, the Veteran reported that the 2010 examiner never physically touched him, so the finding that there was no pain upon palpation of the feet was false.

The Veteran submitted an August 2016 foot conditions DBQ completed by his private treatment provider.  The physician assistant diagnosed bilateral pes planus, metatarsalgia, hallux valgus, hallux rigidus, plantar fasciitis, and heel spurs; and right foot hammer toes and ankle degenerative joint disease.  The Veteran gave a history of pain in the bilateral ankles, and the right first metacarpophalangeal joint.  The Veteran reported that flare-ups of foot pain impacted foot function.  Specifically, he reported reduced ability to move his feet, and limitations walking and standing.  The physician assistant indicated that for both feet the Veteran had pain on use and on manipulation, pain accentuated with manipulation, indication of swelling, and characteristic calluses, and extreme tenderness of the plantar surfaces that remained symptomatic despite the use of arch supports and orthotics.  The physician assistant further indicated that the Veteran had decreased longitudinal arch height and objective evidence of marked deformity, but did not specify which foot was affected.  It was then noted that there was marked pronation of the bilateral feet that was not improved by orthopedic shoes or appliances.  There was no inward bowing, marked inward displacement, or severe spasm of the Achilles tendon.  

The foregoing evidence demonstrates that a 50 percent evaluation is warranted for pronounced bilateral pes planus, which is the highest evaluation available under all the Diagnostic Codes pertaining to the feet.  The Veteran's STRs and 2008-2010 private podiatry records show a diagnosis of bilateral pes planovalgus with bilateral plantar fasciitis, characterized by severe pain on palpation.  The August 2016 DBQ provided evidence that the Veteran's bilateral pes planus was characterized by marked pronation and extreme tenderness of the plantar surfaces of the feet, and symptoms not improved by orthopedic shoes or appliances.  

With regard to the April 2010 examination report; the Board notes that those findings are internally inconsistent, inconsistent with the Veteran's other treatment records, inconsistent with the Veteran's report of symptomatology, and the examination report does not indicate that any other medical records were reviewed.  Specifically, despite the Veteran's report and medical evidence that his bilateral foot condition was treated with orthotics, the examiner nonetheless indicated that the Veteran required no shoe support.  Also, the Veteran's private podiatry records show that the Veteran consistently had pain upon palpation of the feet.  The 2010 VA examiner also indicated that there was no evidence of pes planus, however this contradicts the Veteran's private treatment records, as well as his STRs noting a history of bilateral pes planus.  Thus, the Board affords minimal probative weight to the 2010 VA examination report.

In sum, the most probative evidence of record demonstrates that the Veteran is entitled to a 50 percent evaluation for bilateral pes planus characterized by marked pronation and extreme tenderness of the plantar surfaces, not improved by orthopedic shoes or appliances.  Although there is no evidence of marked inward displacement and severe spasm of the tendo achillis on manipulation, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptomatology more nearly approximates the 50 percent rating criteria.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, DC 5276 (2015).
	
The Board has considered other potentially applicable provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But no other diagnostic code provides for an evaluation in excess of 50 percent and the Veteran's symptoms are adequate considered within the current evaluation such that a separate evaluation would constitute impermissible pyramiding.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276-5284 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral pes planus with plantar fasciitis and heel spurs is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the veteran's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's symptoms of bilateral foot pain, stiffness, swelling, and all other additional functional loss are expressly contemplated by the rating criteria.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

Entitlement to a 50 percent evaluation for bilateral pes planus is granted.  


REMAND

Although further delay is regrettable, remand is necessary to secure an adequate VA examination and opinion regarding the severity of the Veteran's service-connected bilateral knee disorders and residuals of a left sided stroke; to obtain outstanding and relevant Social Security Administration records; and to conduct additional development regarding the Veteran's claim for TDIU.  

	Bilateral knees

As it pertains to the Veteran's right and left knee increased evaluation claims, remand is necessary to secure an adequate VA examination and opinion.  When the VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In examining joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

The Veteran underwent a VA knee examination in April 2010.  The Veteran reported flare-ups of knee pain as often as "24 time(s) per day and each time lasts for 1 hour(s)" that caused pain with any movement of the knee, and functionally limited his ability to stand and walk for more than 15 minutes.  The examiner noted that the Veteran required a brace on his right knee due to instability.  Range of motion testing for the right and left knee showed flexion to 100 degrees and extension to 0 degrees.  The examiner indicated that repetitive range of motion testing was possible without additional degree of limitation.  The examiner did not provide information regarding additional range of motion limitations during flare-ups.  Ligament and meniscus stability test results were normal bilaterally.  X-rays were significant for minimal degenerative changes.  The 2010 examiner diagnosed right knee degenerative joint disease, status post surgery with residual pain and scar, with objective factors of pain and guarding with reduced range of motion; and degenerative joint disease of the left knee, with objective factors of pain and normal range of motion, and normal x-rays.  

The Board finds the 2010 VA examination report to be inadequate at it is internally inconsistent, inconsistent with the Veteran's testimony regarding his knee symptoms, and does not include all findings necessary to rate the disability.  First, the examiner reported that objectively the range of motion for the left knee was normal, although range of motion findings for the left knee were identical to the right knee.  Second, the examiner noted that the Veteran wore a right knee brace due to right knee instability, but later concluded that there was no instability of either knee.  Third, the examiner did not adequately report the range of motion findings for the knees on active and passive motion, and in weight-bearing and non weight-bearing, or during flare-ups.  Also, there is no indication in the examination report as to what medical records were considered by the examiner, if any.  Thus, the examination report is inadequate. 

The Veteran submitted an August 2016 knee and lower leg DBQ completed by a private physician assistant.  Initial range of motion testing results of the bilateral knees showed flexion limited to 90 degrees and extension limited to 5 degrees.  The Veteran was unable to perform repetitive-use testing, but the examiner did not indicate why.  The examiner then indicated that there was painful movement of both knees on active, passive, and/or repetitive use testing that contributed to functional loss or additional limitation of range of motion; and pain when used in weight-bearing and non weight-bearing that contributed to functional loss or additional limitation of range of motion.  The examiner then indicated that pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The examiner estimated that the range of motion due to pain and/or functional loss during flare-ups or when the joint is used repeatedly over time would be flexion limited to 80 degrees and extension limited to 10 degrees.  The examiner then indicated that there was bilateral favorable ankylosis in full extension or in slight flexion of 10 degrees.  

Unfortunately, the 2016 DBQ is also inadequate for adjudication purposes as the range of motion findings are internally inconsistent.  The examiner indicated that the Veteran was unable to complete repeat range of motion testing, but then indicated that range of motion during a flare-up of knee pain would be 80 degrees of flexion and 10 degrees of extension bilaterally.  The examiner then stated that the Veteran had favorable ankylosis to 10 degrees of flexion.  As these findings are internally inconsistent, remand is required to secure an adequate VA examination.

Also, at the July 2016 hearing, the Veteran reported that he was SSA benefits as a result of his bilateral knee disorders.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, the SSA.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The claims file does not contain any SSA records regarding this Veteran, including a copy of any decision to grant or deny benefits, or the records upon which any decision was based, or an indication that attempts were made to obtain these records.  Therefore, the AOJ must attempt to obtain the Veteran's SSA records.

	Stroke Residuals

Remand is also required for the Veteran's stroke residuals claim to secure a VA examination that contains sufficient information to allow evaluation of the severity of the Veteran's identified stroke residuals.

The Veteran underwent a VA neurological evaluation in September 2010.  The examiner noted that the Veteran had a cerebrovascular accident in October 2003 that initially manifested with symptoms of left sided numbness and weakness.  The examiner diagnosed small vessel disease, with no confirmed cerebral infarct.  The examiner then indicated that the Veteran had significant occupational effects stemming from the diagnosed small vessel disease due to vision difficulty, lack of stamina, weakness, and decreased strength of the upper and lower extremities.  The Veteran also reported that his speech was affected, and that he felt like he had muscle cramps in his left upper extremity.

The Veteran underwent a VA general examination in May 2011.  At that time the Veteran reported ongoing tingling and numbness in the left side of the body.

The Veteran submitted an August 2016 central nervous system DBQ completed by a private treatment provider.  The Veteran gave a history of left sided weakness, numbness, poor grip, poor balance, loss of stamina, expressive aphasia, and poor memory and concentration.  The examiner diagnosed hypertensive hemorrhagic strokes.  The examiner indicated that the Veteran's stroke residuals included mild left sided muscle weakness of the upper and lower extremities, expressive aphasia, insomnia, erectile dysfunction, abnormal gait, and a mental health condition attributable to a central nervous system disease.  The Veteran's treatment provider indicated that the Veteran's stroke residuals impacted his ability to work due to mild loss of strength, grip and manipulation of the left arm and hand; occasional right leg weakness and balance loss; reduced standing stamina; decreased ability to concentrate; decreased memory; and speech impairment. 

While there is evidence that the Veteran's left sided stroke residuals include left sided numbness and weakness, including the left extremities; poor stamina; balance problems; expressive aphasia; poor memory and concentration; sleep disturbance; antalgic gait; erectile dysfunction; and an unspecified mental health condition; there is insufficient evidence to allow the Board to evaluate the severity of those residuals.  Thus, on remand a VA examination(s) is necessary that addresses the appropriate rating criteria for all identified stroke residuals.

	TDIU

Regarding the Veteran's claim for a TDIU, remand is also required to obtain a social and industrial survey to ascertain the impact of the Veteran's service-connected disabilities on his employment functioning.  In addition, the claim for TDIU is inextricably intertwined with the issue of entitlement to an increased evaluation for the service-connected bilateral knee disorders.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right and left knee disorders.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate DBQ.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner is also requested to address the August 2016 DBQ findings of bilateral knee instability.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected stroke residuals, to include vision difficulty, left sided weakness and decreased sensation, speech impairment, erectile dysfunction, and mental health condition.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate DBQ for each identified residual.  

In providing the above information, the examiner is requested to address the findings outlined in the September 2010 VA examination report and the August 2016 central nervous system DBQ.

5.  After the above development has been completed, obtain a social and industrial survey to ascertain the Veteran's employment functioning.  The claims file must be made available to the examiner, and review of such must be noted in the examination report.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work.  The surveyor is not limited to the foregoing instructions, and may seek additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The social worker must elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities, alone, on his ability to work.  The Veteran is service-connected for the following disabilities:  right knee degenerative joint disease; bilateral plantar fasciitis with heel spurs; hypertension; residual of left-sided stroke; and left knee degenerative joint disease.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


